Citation Nr: 0530727	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  97-27 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus, status post right L4-5 laminectomy and diskectomy 
with right L5-S1 foraminotomy, including whether it is 
secondary to service-connected sprains of the left and right 
ankles.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
herniated nucleus pulposus, status post right L4-5 
laminectomy and diskectomy with right L5-S1 foraminotomy, 
including whether it is secondary to service-connected 
sprains of the left and right ankles.  In December 1997 the 
veteran had a hearing before a Decision Review Officer at the 
RO.  In March 1999 the veteran had a video conference hearing 
before a Member of the Board of Veterans' Appeals.  In July 
1999, the Board remanded the veteran's claim for further 
development.  In July 2003 and March 2005, the Board again 
remanded the veteran's claim to the RO.  On the later 
occasion, the veteran had requested another video conference 
hearing.  In September 2005, the appellant was afforded the 
video conference hearing before C. W. Symanski, who is the 
Veterans Law Judge rendering the determination in this claim 
and was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


REMAND

During his video conference hearing in September 2005, the 
veteran stated that he had recently been treated at the Sun 
Coast Pain Management clinic in Ocean Springs, Mississippi.  
There are no records associated with the claims folder 
regarding the veteran's recent treatment at the Sun Coast.  
The veteran has submitted the necessary VA Form 21-4142 
Authorization and Consent to Release Information to the 
Department of Veteran's Affairs regarding these records.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should contact the Sun Coast 
Pain Management in Ocean Springs, 
Mississippi and obtain all records of 
treatment for the veteran's back 
condition since January 2000.

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

